Russell, J.
1. The evidence authorized the conviction of the defendant, and there was no error in overruling the motion for a new trial, based upon the general grounds.
2. The amendment to the motion for new trial can not be considered, because it is not approved by the trial judge. To “allow” an amendment to a motion for new trial is not equivalent to that unqualified approval which is essential for the purpose of verifying the statements of fact contained in the amendment. Soell v. State, 4 Ga. App. 337 (2), 338 (61 S. E. 514); Merritt v. Merritt, 113 Ga. 569 (38 S. E. 973); Long v. Scanlan, 105 Ga. 425 (31 S. E. 436). Judgment affirmed.
Accusation of cheating and swindling; from city court of Cairo— Judge Singletary. February 11, 1911.
P. C. Andrews, for plaintiff in error.
W. J. Willie, solicitor, contra.